Case 1:19-cv-04650-AJN-SN Document 105-38 Filed 03/02/21 Page 1 of 3




                        EXHIBIT 39
             Case 1:19-cv-04650-AJN-SN Document 105-38 Filed 03/02/21 Page 2 of 3



Exela-Newark


From:                              Rami Kranz < rkranz@starbucks.com >
Sent:                              Wednesday, February 6, 2019 9:54 PM
To:                                Robyn Ruderman
Subject:                           FW: Hot shot in pastry case #28168
Attachments:                       image002.jpg; image004.jpg




Rami Kranz CP-FS


Manager, Quality Assurance


New York Metro and New Jersey Region


STARBUCKS COFFEE COMPANY


(646) 574-8205 <tel:(646)%20574-8205> mobile


rkranz@starbucks.com <mailto:rkranz@starbucks.com>




From: Rami Kranz <rkranz@starbucks.com>
Date: Tuesday, January 23, 2018 at 5:06 PM
To: Ron Shuler <rshulerj@starbucks.com>, Taz Mbodje <tmbodje@starbucks.com>
Subject: Hot shot in pastry case #28168




Hi Ron,




A hot shot was found in the pastry case under the bagels in store # 28168.




Please advise team that hot shots are insecticides and can cause food borne illness if located


Near food items.


                                                             l



        CONFIDENTIAL
        CONFIDENTIAL                                                                             DEF0000144
                                                                                                 DEF0000144
             Case 1:19-cv-04650-AJN-SN Document 105-38 Filed 03/02/21 Page 3 of 3




Thank you,




Rami Kranz


Manager, Quality Assurance


New York Metro & Mid Atlantic Region


STARBUCKS COFFEE COMPANY


(646) 574-8205 <tel:(646)%20574-8205> mobile


rkranz@starbucks.com <mailto:rkranz@starbucks.com>




                                                     2


      CONFIDENTIAL
      CONFIDENTIAL                                                           DEF0000145
                                                                             DEF0000145
